


EXHIBIT 10.38

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

This FOURTH AMENDMENT TO CREDIT AGREEMENT, dated as of March 20, 2012, (this
“Amendment”) is by and among Granite City Food & Brewery Ltd., a Minnesota
corporation (the “Borrower”), the various institutions party to the Credit
Agreement described below as Lenders, and Fifth Third Bank, an Ohio banking
corporation, as Administrative Agent.

 

WITNESSETH:

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into that certain Credit Agreement dated as of May 10, 2011 (as the same has
been and hereafter may be amended, restated, supplemented or otherwise modified
and in effect from time to time, the “Credit Agreement”; capitalized terms used
herein and not defined herein shall have the meanings ascribed thereto in the
Credit Agreement);

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement in certain respects, in each case in
accordance with the terms and subject to the conditions herein set forth; and

 

WHEREAS, the Administrative Agent and the Lenders party hereto agree to
accommodate such request of the Borrower on the terms and subject to the
conditions herein set forth.

 

NOW, THEREFORE, in consideration of the foregoing, the covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.                                           Amendments to Credit
Agreement. Subject to the satisfaction of the conditions set forth herein, the
Loan Documents are hereby amended as follows:

 

(a)                     Section 1.1 of the Credit Agreement is hereby amended by
adding the following defined term in the correct alphabetical order:

 

“Franklin Lease” means that certain Lease dated as of February 20, 2012, between
Drury Development Corporation, as the landlord, and Granite City Restaurant
Operations, Inc., as the tenant, with respect to the property located at 1864
West McEwen Drive, Franklin, Tennessee 37067, as in effect on the date hereof.

 

“Franklin Restaurant” means that certain Granite City Food & Brewery restaurant
located in Franklin, Tennessee and subject to the Franklin Lease.

 

(b)                     The definition of “Second Amendment Effective Date”
appearing in Section 1.1 of the Credit Agreement, as added by the Second
Amendment, is hereby deleted in its entirety and the following language is
hereby substituted therefor:

 

“Second Amendment Effective Date” means December 26, 2011.

 

--------------------------------------------------------------------------------


 

(c)                      Section 6.12 of the Credit Agreement is hereby amended
by deleting the “and” at the end of clause (l), deleting the period at the end
of clause (m) and replacing it with “; and” and adding a new clause (n) as set
forth below:

 

(n)                     Liens on the personal property of Borrower and its
Subsidiaries located at the Franklin Restaurant in favor of the landlord of the
Franklin Restaurant, provided such liens are created solely as result of
Sections 3(e), 7(b) and 17 of the Franklin Lease as in effect on the date
hereof.

 

Section 2.                                           Waiver of Collateral Access
Agreement Requirement.   Subject to the terms and conditions of this Amendment
and in reliance upon the representations and warranties of the Borrower set
forth in Section 4 below, the Administrative Agent and the Lenders hereby waive
the requirement under Section 5.6(d) of the Security Agreement that Granite City
Restaurant Operations, Inc. obtain a Collateral Access Agreement with respect to
the Franklin Restaurant.  This is a limited, one time waiver and, except as
expressly set forth herein, shall not be deemed to establish a custom or course
of dealing or conduct between the Administrative Agent and the Lenders, on the
one hand, and the Borrower on the other hand.

 

Section 3.                                           Conditions to Effectiveness
of this Amendment.   Notwithstanding anything to the contrary set forth herein,
this Amendment shall become effective upon satisfaction in a manner reasonably
satisfactory to the Administrative Agent of each of the following conditions:

 

(a)                     the delivery to the Administrative Agent of a
counterpart of this Amendment executed by Borrower, the Administrative Agent and
the Lenders;

 

(b)                     the accuracy of the representations and warranties
contained in Section 4 hereof;

 

(c)                      receipt by the Administrative Agent of a copy of the
acknowledgment attached hereto duly executed and delivered by each Subsidiary of
the Borrower signatory thereto; and

 

(d)                     no Default or Event of Default shall have occurred and
be continuing.

 

Section 4.                                           Representations and
Warranties.

 

To induce the Administrative Agent and the Lenders to enter into this Amendment,
the Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, as of the date hereof:

 

(a)                     each of the representations and warranties made by such
Person contained in the Loan Documents are true and correct in all material
respects as of such date (except to the extent any such representations or
warranties are already qualified by materiality, in which event they shall be
true and correct in all respects, and except to the extent such representations
and warranties relate to an earlier date, in which case they are true and
correct in all material respects (except to the extent any such representations
or warranties are already qualified by materiality, in which event they shall be
true and correct in all

 

2

--------------------------------------------------------------------------------


 

respects) as of such date));

 

(b)                     the Borrower has full right and authority to enter to
execute, deliver and perform its obligations under this Amendment and the Credit
Agreement, as amended hereby;

 

(c)                      the execution, delivery and performance by the Borrower
of this Amendment and the Credit Agreement, as amended hereby, have been duly
authorized by all necessary action by the Borrower;

 

(d)                     the execution, delivery and performance by such Person
of this Amendment and the Credit Agreement, as amended hereby, and the
consummation of the transactions contemplated by this Amendment and the Credit
Agreement, as amended hereby, do not and will not (i) contravene or constitute a
default under (A) any provision of law or any judgment, injunction, order or
decree binding upon the Borrower or any Subsidiary, if any, in each case where
such contravention or default, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect or (B) any provision of
the organizational documents (e.g., charter, articles of incorporation, by-laws,
articles of association, operating agreement, partnership agreement or other
similar document) of the Borrower or any Subsidiary, (C) contravene or
constitute a default under any covenant, indenture or agreement of or affecting
the Borrower or any Subsidiary or any of its Property, in each case, where such
contravention or default, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or (ii) result in the creation or
imposition of any Lien on any Property of the Borrower or any Subsidiary other
than the Liens granted in favor of the Administrative Agent pursuant to the
Collateral Documents and the Permitted Liens referred to in Section 6.12(n) of
the Credit Agreement, as added by Section 1(c) of this Amendment;

 

(e)                      this Amendment and the Credit Agreement, as amended
hereby, each constitute, the legal, valid and binding obligation of the
Borrower, enforceable against such Person in accordance with its terms, except
as may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability; and

 

(f)                       no Default or Event of Default presently exists.

 

Section 5.                                           Reference and Effect on the
Credit Documents.

 

(a)                     On and after the date hereof, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement,” shall mean and be a reference to the Credit
Agreement, as amended or otherwise modified hereby.

 

(b)                     The Credit Agreement and each of the other Loan
Documents, as specifically amended or otherwise modified by this Amendment, are
and shall continue to be in full force and effect and are hereby in all respects
ratified, confirmed and reaffirmed.

 

(c)                      The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any

 

3

--------------------------------------------------------------------------------


 

Lender, any L/C Issuer or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.  The Credit Agreement and the other Loan Documents are in full force
and effect and are hereby in all respects ratified and confirmed.

 

(d)                     Except as expressly set forth herein, nothing contained
in this Amendment and no action by, or inaction on the part of, any Lender, any
L/C Issuer or the Administrative Agent shall, or shall be deemed to, directly or
indirectly constitute a consent to or waiver of any past, present or future
violation of any provisions of the Credit Agreement or any other Loan Document.

 

(e)                      This Amendment is a Loan Document.

 

Section 6.                                           GOVERNING LAW AND
JURISDICTION.

 

(a)                     GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS.

 

(b)                     SUBMISSION TO JURISDICTION.  Each party hereto hereby
submits to the nonexclusive jurisdiction of the United States District Court for
the Northern District of Illinois and of any State of Illinois court located in
the City of Chicago for purposes of all legal proceedings arising out of or
relating to this Amendment or the transactions contemplated hereby.  Each party
hereto irrevocably waives, to the fullest extent permitted by law, any objection
which it may now or hereafter have to the laying of the venue of any such
proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.  THE
BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVE ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.

 

Section 7.                                           Miscellaneous.

 

(a)                     No Waiver, Etc.  Except as otherwise expressly set forth
herein, nothing in this Amendment is intended or shall be deemed or construed to
extend to or affect in any way any of the Obligations or any of the rights and
remedies of the Administrative Agent, any Lender or any L/C Issuer arising under
the Credit Agreement, any of the other Loan Documents or applicable law. The
failure of the Administrative Agent, any Lender or any L/C Issuer at any time or
times hereafter to require strict performance by any Borrower, any of its
Subsidiaries or any other Person obligated under any Loan Document of any of the
respective provisions, warranties, terms and conditions contained herein or
therein shall not waive, affect or diminish any right of such Person at any time
or times thereafter to demand strict performance thereof; and no rights of the
Administrative Agent, any Lender or any L/C Issuer hereunder shall be deemed to
have been waived by any act or knowledge of such Person, or any of its agents,
attorneys, officers or employees, unless such waiver is contained in an
instrument in writing signed by an authorized officer of such Person and
specifying such

 

4

--------------------------------------------------------------------------------


 

waiver.  Except as otherwise expressly set forth herein, no waiver by the
Administrative Agent, any Lender or any L/C Issuer of any of its rights or
remedies shall operate as a waiver of any other of its rights or remedies or any
of its rights or remedies on a future occasion at any time and from time to
time.  All terms and provisions of the Credit Agreement and each of the other
Loan Documents remain in full force and effect, except to the extent expressly
modified by this Amendment.

 

(b)                     Execution in Counterparts.  This Amendment may be
executed by one or more of the parties to this Amendment on any number of
separate counterparts, and all of such counterparts taken together shall be
deemed to constitute one and the same instrument.  Any party hereto may execute
and deliver a counterpart of this Amendment by delivering by facsimile
transmission or electronic mail in portable document format a signature page of
this Amendment signed by such party, and such signature shall be treated in all
respects as having the same effect as an original signature.

 

(c)                      Severability.  The invalidity, illegality or
unenforceability of any provision in or obligation under this Amendment in any
jurisdiction shall not affect or impair the validity, legality or enforceability
of the remaining provisions or obligations under this Amendment or of such
provision or obligation in any other jurisdiction.

 

(d)                     No Third Party Beneficiaries.  This Amendment shall be
binding upon and inure to the benefit of each party hereto and their respective
successors and assigns.  No Person other than the parties hereto, their
respective successors and assigns and any other Lender shall have rights
hereunder or be entitled to rely on this Amendment, and all third-party
beneficiary rights are hereby expressly disclaimed.

 

(e)                      Section Titles.  The section and subsection titles
contained in this Amendment are included for convenience only, shall be without
substantive meaning or content of any kind whatsoever, and are not a part of the
agreement between the Administrative Agent, the Lenders and the L/C Issuers, on
the one hand, and the Borrower and Holdings on the other hand.  Any reference in
this Amendment to any “Section” refers, unless the context otherwise indicates,
to a section of this Amendment.

 

- Remainder of page intentionally blank -

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first above written.

 

 

BORROWER:

 

 

 

 

GRANITE CITY FOOD & BREWERY LTD., a Minnesota corporation

 

 

 

 

 

 

 

By:

/s/ James G. Gilbertson

 

Name:

James G. Gilbertson

 

Title:

Chief Financial Officer

 

Fourth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first above written.

 

 

AGENT AND LENDERS:

 

 

 

 

FIFTH THIRD BANK, an Ohio banking corporation, as Administrative Agent and as a
Lender

 

 

 

 

 

 

 

By:

/s/ Aaron Markos

 

Name:

Aaron Markos

 

Title:

Vice President

 

Fourth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

Reference is hereby made to the foregoing Fourth Amendment to Credit Agreement
dated as of March 20, 2012 (the “Amendment”) by and among Granite City Food &
Brewery Ltd., a Minnesota corporation (the “Borrower”), the various institutions
from time to time party to the Credit Agreement described therein as Lenders
which are also party thereto, and Fifth Third Bank, an Ohio banking corporation,
as Administrative Agent. Capitalized terms used and not defined herein shall
have the respective meanings ascribed to them in the Credit Agreement referred
to in the Amendment.

 

Each of the undersigned hereby (a) acknowledges receipt of a copy of the
Amendment, and (b) agrees the Security Agreement remains in full in force and
effect with respect to such Person and that the terms and provisions of the
Amendment do not modify or otherwise affect in any way any of such Person’s
obligations and liabilities under the Security Agreement or any of the other
Loan Documents, all of which obligations and liabilities are hereby ratified,
confirmed and reaffirmed.

 

- Remainder of page intentionally blank -

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first above written.

 

GRANITE CITY OF INDIANA, INC., an Indiana corporation, as a Guarantor

GRANITE CITY RESTAURANT OPERATIONS, INC., a Minnesota corporation, as a
Guarantor

 

 

 

 

By:

/s/ Monica A. Underwood

 

By:

/s/ James G. Gilbertson

Name:

Monica A. Underwood

 

Name:

James G. Gilbertson

Title:

Chief Financial Officer

Title:

Chief Financial Officer

 

 

 

 

GRANITE CITY — ARKANSAS, INC., an Arkansas corporation, as a Guarantor

GRANITE CITY — PEORIA, INC., an Illinois corporation, as a Guarantor

 

 

 

 

By:

/s/ Monica A. Underwood

 

By:

/s/ Monica A. Underwood

Name:

Monica A. Underwood

 

Name:

Monica A. Underwood

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

 

 

 

 

GRANITE CITY — ORLAND PARK, INC., an Illinois corporation, as a Guarantor

GRANITE CITY OF KANSAS LTD., a Kansas corporation, as a Guarantor

 

 

 

 

By:

/s/ Monica A. Underwood

 

By:

/s/ James G. Gilbertson

Name:

Monica A. Underwood

 

Name:

James G. Gilbertson

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

Fourth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

GRANITE CITY — CREVE COEUR, INC., a Missouri corporation, as a Guarantor

GRANITE CITY OF OHIO, INC., an Ohio corporation, as a Guarantor

 

 

 

 

By:

/s/ Monica A. Underwood

 

By:

/s/ Monica A. Underwood

Name:

Monica A. Underwood

 

Name:

Monica A. Underwood

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

 

GRANITE CITY — ROCKFORD, INC., an Illinois corporation, as a Guarantor

GRANITE CITY OF MARYLAND, INC., a Minnesota corporation

 

 

 

 

By:

/s/ Monica A. Underwood

 

By:

/s/ James G. Gilbertson

Name:

Monica A. Underwood

 

Name:

James G. Gilbertson

Title:

Chief Financial Officer

 

Title:

Chief Financial Office

 

Fourth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------
